             Case 1:20-cv-01304-VEC Document 15 Filed 06/17/20 Page 1 of 1




MEMO ENDORSED BARDUCCI LAW FIRM
                                                                                 USDC SDNY
                                   M ARIA -C OSTANZA B ARDUCCI                   DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                     5 WEST 19TH STREET, 10TH FLOOR              DOC #:
                                      NEW YORK, NEW YORK 10011                   DATE FILED: 6/17/2020
                                             (212) 433-2554


                                              June 11, 2020 Application GRANTED. The IPTC is adjourned
                                                            to July 24, 2020, at 10:00 a.m. The parties' joint
    Via CM/ECF Only                                         letter and proposed CMP are due no later than July
    Honorable Valeria E. Caproni                            16, 2020. Before July 10, 2020, the parties must
    United States District Judge                            meet and confer for at least one hour in good faith
    Southern District of Florida                            to attempt to settle this case. The Court will not
    40 Foley Square, Room 240                               grant another adjournment absent extraordinary
    New York, New York 10007                                circumstances.
                                                                    SO ORDERED.
           RE: Michael Adams vs. Famous Calabria Pizza LLC, et al.
                   Case No.: 1:20-cv-01304-VEC
                   Letter-Motion for Adjournment of Conference
                                                                                                 6/17/2020
    Dear Judge Caproni,                                                 HON. VALERIE CAPRONI
           I represent Plaintiff in the above-referenced matter.        UNITED STATES DISTRICT JUDGE

           The Initial Pretrial Conference is scheduled for June 19, 2020 [per DE#7].
           Defendants appeared in this action on June 10, 2020, and the parties have not yet had the
    opportunity to discuss this matter and attempt to come to any resolution.
            Plaintiff requests a thirty (30) day adjournment of the Initial Pretrial Conference to allow
    the parties time to discuss this matter and attempt to come to a resolution.
           This is the first request for an adjournment of the Initial Pretrial Conference.
           This adjournment will not affect any other deadlines or hearings.
           Defendants consent to this request.
           Thank you for your consideration.
                                                      Respectfully submitted,
                                                      s/ Maria-Costanza Barducci
                                                      Maria-Costanza Barducci, Esq. (5070487)
                                                          Attorney for Plaintiff
                                                      BARDUCCI LAW FIRM, PLLC
    Via CM/ECF Only
